                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:12-cr-00228-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 (1) TONY HUMPHREY,                             )                     ORDER
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant’s pro se Motion for Reduced Sentence

under the First Step Act of 2018 (Doc. No. 123).

       The Court hereby ORDERS the Government to respond to Defendant’s motion. The

Government shall have ninety (90) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       IT IS SO ORDERED.

                                    Signed: May 18, 2021




                                                1
